DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 12, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai US Patent No. 10,715,756, hereinafter Tsai).
Re claim 1, Tsai discloses, an image sensor device comprising: a pixel (41) configured to convert a light signal into an electrical signal (inherent), and output the converted electrical signal through a data line (output voltage of 411, RD, fig 4); a current bias element (46) connected between the data line and a ground voltage (fig 4); and a self-pull-down circuit (42) connected between the data line and the ground voltage (fig 4), the self-pull-down circuit configured to pull down the data line based on an output voltage of the data line (col 7 line 58 – col 8 line 7).
Re claim 2, Tsai discloses the limitations of claim 1 including wherein the self-pull-down circuit is configured to pull down the output voltage of the data line when the output voltage reaches a 
Re claim 12, Tsai discloses, an image sensor device comprising: a row driver (14) configured to output pixel control signals; a first pixel (41) connected with a first data line, the first pixel being configured to, in response to the pixel control signals (inherent), convert a first light signal into a first electrical signal and output the first electrical signal through the first data line (Rd, fig 4); a second pixel connected with a second data line (41), the second pixel being configured to, in response to the pixel control signals, convert a second light signal into a second electrical signal and output the second electrical signal through the second data line (Rd, fig 4); a first self-pull-down circuit (42) connected between the first data line and a ground voltage (fig 4), the first self-pull-down circuit being configured to operate in response to a first output voltage of the first data line; and a second self-pull-down circuit (42, fig 4) connected between the second data line and the ground voltage, the second self-pull-down circuit being configured to operate in response to a second output voltage of the second data line (col 7 line 58 – col 8 line 7).
Claim 18 is rejected for the reasons stated in claim 1. The method steps as claimed would have been anticipated by the device of Tsai.
Allowable Subject Matter
Claims 3-11, 13-17, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696